Exhibit 10.17

Dear

We are pleased to inform you that on            , the Board of Directors of
Empire Resorts, Inc. (the “Company”) granted you a stock option pursuant to the
Company’s 2005 Equity Incentive Plan (the “Plan”), to purchase            shares
(the “Shares”) of Common Stock, par value $.01 per share (the “Common Stock”),
of the Company, at a price of $            per Share.

The option may be exercised with respect to one-fourth of the Shares, rounded
down to the nearest whole number, immediately. The option may be exercised with
respect to an additional one-fourth of the Shares, rounded down to the nearest
whole number, at any time on or after            . The option may be exercised
with respect to an additional one-fourth of the Shares, rounded down to the
nearest whole number, at any time on or after . The option may be exercised with
respect to the remaining one-fourth of the Shares at any time on or
after            . All options granted hereunder shall be nonqualified stock
options.

This option is issued in accordance with and is subject to and conditioned upon
all of the terms and conditions of the Plan, as from time to time amended.
Reference is made to the terms and conditions of the Plan, all of which are
incorporated by reference in this option agreement as if fully set forth herein.

This option, to the extent not previously exercised, will expire on

Notwithstanding any exercise period provided under the Plan to the contrary,
upon your termination as a member of the Board of Directors of the Company, the
Compensation Committee has extended the exercise period of this option at the
time of such termination to continue in accordance with the term of this option.

You understand and acknowledge that, under existing law, unless at the time of
the exercise of this option a registration statement under the Act is in effect
as to such Shares (i) any Shares purchased by you upon exercise of this option
may be required to be held indefinitely unless such Shares are subsequently
registered under the Act or an exemption from such registration is available;
(ii) any sales of such Shares made in reliance upon Rule 144 promulgated under
the Act may be made only in accordance with the terms and conditions of that
Rule (which, under certain circumstances, restricts the number of Shares which
may be sold and the manner in which



--------------------------------------------------------------------------------

Shares may be sold); (iii) certificates for Shares to be issued to you hereunder
shall bear a legend to the effect that the Shares have not been registered under
the Act and that the Shares may not be sold, hypothecated or otherwise
transferred in the absence of an effective registration statement under the Act
relating thereto or an opinion of counsel reasonably satisfactory to the Company
that such registration is not required pursuant to an exemption from such
registration; and (iv) the Company will place an appropriate “stop transfer”
order with its transfer agent with respect to such Shares on the foregoing terms
and conditions.

This option may be exercised, in whole or in part, by delivering to the Company
a written notice of exercise in the form attached hereto as Exhibit A,
specifying the number of Shares to be purchased, together with payment of the
purchase price of the Shares to be purchased. The purchase price is to be paid
in cash or, at the discretion of the Compensation Committee and to the extent
permitted by law, either (i) by delivering shares of Common Stock already owned
by you and having an aggregate fair market value on the date of exercise equal
to the aggregate exercise price of this option or portion thereof being
exercised, (ii) by having shares of Common Stock withheld by the Company from
the Shares otherwise to be received with such withheld Shares having an
aggregate fair market value on the date of exercise equal to the aggregate
exercise price of this option or the portion thereof being exercised, or
(iii) by a combination of the foregoing, provided that the combined value of all
cash and cash equivalents and the fair market value of any shares surrendered
to, or withheld by, the Company is at least equal to such aggregate exercise
price, and is in accordance with the Plan.

By exercising your option, you agree that as a condition to any exercise of this
option, the Company may require you to enter into an arrangement providing for
the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) your exercise of this option, (ii) the lapse of
any substantial risk of forfeiture to which the Shares are subject at the time
of exercise, or (iii) the disposition of Shares acquired upon such exercise. In
addition to the foregoing, at the time you exercise this option, in whole or in
part, or at any time thereafter as requested by the Company, you hereby
authorize withholding from payroll and any other amounts payable to you, and
otherwise agree to make adequate provision for (including by means of a
“cashless exercise” pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board to the extent permitted by the
Company), any sums required to satisfy any United States federal, state or local
taxes and any foreign tax withholding obligations of the Company or an
affiliate, if any, which arise in connection with your option.

Upon your request and subject to the approval of the Company, in its sole
discretion, and in compliance with any applicable conditions or restrictions of
law, the Company may withhold from fully vested Shares otherwise issuable to you
upon the exercise of your option a number of whole Shares having an aggregate
fair market value, determined by the Company as of the date of exercise, not in
excess of the minimum amount of tax required to be withheld by law.

Your option is not transferable, except by will or by the laws of descent and
distribution or except as otherwise permitted by the Plan, and is exercisable
during your lifetime only by you.

 

-2-



--------------------------------------------------------------------------------

Would you kindly evidence your acceptance of this option and your agreement to
comply with the provisions hereof and of the Plan by executing this letter under
the words “Agreed To and Accepted.”

 

Very truly yours,

EMPIRE RESORTS, INC.

By:

 

 

 

AGREED TO AND ACCEPTED:      

 

-3-



--------------------------------------------------------------------------------

Exhibit A

Empire Resorts, Inc.

Route 17B, P.O. Box 5013

Monticello, New York 12701

Ladies and Gentlemen:

Notice is hereby given of my election to purchase              shares of Common
Stock, $.01 par value (the “Shares”), of Empire Resorts, Inc. at a price of $
per Share, pursuant to the provisions of the option granted to me on
            , under the Company’s 2005 Equity Incentive Plan, as amended.
Enclosed in payment for the Shares is (check all that apply):

 

    ¨ my check in the amount of $            .

 

  *¨                     Shares having a total value $            , such value
being based on the closing price(s) of the Shares on the date hereof.

 

  *¨                     Shares to be withheld by the Company from the Shares
otherwise to be received having a total value $            , such value being
based on the closing price(s) of the Shares on the date hereof.

The following information is supplied for use in issuing and registering the
Shares purchased hereby:

 

Number of Certificates
and Denominations

  

 

Name

  

 

Address

  

 

  

 

Social Security Number

  

 

Dated:                 , 20        

 

Very truly yours,

 

*Subject to the approval of the Compensation Committee